Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4,6,8, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support for the claimed range of modified starch average particle size of greater than 30 µm and less than 1000 µm. This instant spec only recites(paragraph 107)
Modified starches (e.g. Capsul®, MiraCap®, and others) are present as granules with15 particle size in the range of 10-30 µm.	

	The applicant further points to figure 12 and has determined the sizes of the different agglomerated starch particles of based on the scale at the bottom. However, all the particles are between 633 µm and 1000m and not in the entire range of 30um to 1000um. Furthermore, the applicant has not shown any criticality for the entire range of 30um to 1000um. 
	There is no support for the claim amendment stating that the modified starch is granular. The applicant states that the picture on fig 12 demonstrates a granular starch because it has a spheroidal shape. The applicant further argues that granular means spheroidal according to Veelaert which defines a granular shape as “roughly spheroid or ellipsoid shape(paragraph 18). However, first, there is no mention anywhere in the instant spec that the modified starch is granular or that granular means spheroidal. The definition in Veelaert is only appropriate for the Veelaert reference and does not limit the present invention. In fact, the Merriam-Wester dictionary defines granular as “consisting of or appearing to consist of granules.” As such, under the broadest, most-reasonable interpretation, any starch that is in the form of granules would meet the definition. 
Second, the present claims do not recite a “granular shape” as is referenced in Veelaert. The present claims only recite the term “granular” which does not necessarily relate to the shape of the starch. 
	Third, even if the definition of Veelaert was somehow limiting to the present invention, the definition is vague and broad. “Roughly spheroid or ellipsoid” can 
	Fourth, the micrographs in figure 12 do not demonstrate that the particles have a spheroidal shape. In fact, a number of particles look to have a flat shape. Thus, it is not clear from the micrographs that the instant spec has sufficient support for claiming that the particles have a spheroidal shape, especially when there is no mention of the particles being spheroidal or granule.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous 112 (b) rejection is withdrawn due to the applicant’s arguments. 

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Please see the response to arguments in the 112(a) section above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791